Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00124-CR

                                   Hector RAMIREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2894
                     Honorable Kevin M. O’Connell, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED.

      SIGNED December 9, 2015.


                                             _________________________________
                                             Karen Angelini, Justice


‘